     Case 2:19-cv-08592-CBM-JEM Document 21 Filed 01/06/21 Page 1 of 2 Page ID #:129




1
2
3
4
5
6
7
8
9
10
11
12                             UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                   WESTERN DIVISION
15    EKAMVEEN SINGH,                              No. CV 19-8592-CBM (JEM)
16               Petitioner,                       ORDER APPROVING STIPULATION
                                                   TO DISMISS PETITION FOR WRIT
17                     v.                          OF HABEAS CORPUS [JS-6]
18    THOMAS GILES, Acting Field
      Director Immigration and Customs             Honorable John E. McDermott
19    Enforcement, Los Angeles Field Office;       United States Magistrate Judge
      CHAD WOLF, Acting Secretary of the
20    Department of Homeland Security; and
      WILLIAM BARR, Attorney General
21    U.S. Department of Justice,
22               Respondents.
23
24
25
26
27
28
                                               1
     Case 2:19-cv-08592-CBM-JEM Document 21 Filed 01/06/21 Page 2 of 2 Page ID #:130




1           Upon consideration of the Stipulation to Dismiss Petition for Writ of Habeas
2     Corpus (the “Stipulation”), and good cause appearing:
3           IT IS HEREBY ORDERED that:
4           1. The Stipulation is approved;
5           2. The above-captioned action is dismissed in its entirety with prejudice; and
6           3. Each party shall bear his, her, or its own attorney’s fees, costs, and expenses.
7
8     DATED: January 6, 2021                  _________________________________
9                                             HONORABLE CONSUELO B. MARSHALL
                                              UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
